Case: 20-1101    Document: 49     Page: 1   Filed: 10/19/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   TENSTREET, LLC,
                    Plaintiff-Appellant

                             v.

                 DRIVERREACH, LLC,
                   Defendant-Appellee
                 ______________________

                        2020-1101
                  ______________________

    Appeal from the United States District Court for the
 Southern District of Indiana in No. 1:18-cv-03633-JRS-
 TAB, Judge James R. Sweeney II.
                 ______________________

                Decided: October 19, 2020
                 ______________________

    PAUL A. STEWART, Knobbe, Martens, Olson & Bear,
 LLP, Irvine, CA, for plaintiff-appellant. Also represented
 by MICHAEL K. FRIEDLAND, LAUREN KATZENELLENBOGEN.

    ANDREW M. MCCOY, Faegre Drinker Biddle & Reath
 LLP, Indianapolis, IN, for defendant-appellee. Also repre-
 sented by LOUIS PERRY; JD SCHNEIDER, Denver, CO.
                 ______________________

    Before LOURIE, HUGHES, and STOLL, Circuit Judges.
Case: 20-1101    Document: 49      Page: 2    Filed: 10/19/2020




 2                        TENSTREET, LLC   v. DRIVERREACH, LLC



 HUGHES, Circuit Judge.
     Tenstreet appeals the Southern District of Indiana’s
 determination that its patented method of using peer-to-
 peer networking to verify employment history is directed
 to patent-ineligible subject matter under 35 U.S.C. § 101.
 Because the district court correctly determined that the
 claims of the patent-in-suit are directed to an abstract idea
 and lack an inventive concept, we affirm.
                               I
     For motions to dismiss under Rule 12(b)(6) of the Fed-
 eral Rules of Civil Procedure, we apply the law of the re-
 gional circuit. Bascom Glob. Internet Servs., Inc. v. AT&T
 Mobility LLC, 827 F.3d 1341, 1347 (Fed. Cir. 2016). The
 Seventh Circuit reviews a grant of a motion to dismiss de
 novo. Bible v. United Student Aid Funds, Inc., 799 F.3d
633, 639 (7th Cir. 2015). We review patent eligibility under
 35 U.S.C. § 101 de novo. OIP Techs., Inc. v. Amazon.com,
 Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015).
     The Supreme Court has established a two-part test for
 determining patent eligibility under 35 U.S.C. § 101. Alice
 Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 217–18
 (2014). “We must first determine whether the claims at
 issue are directed to a patent-ineligible concept.” Id. If
 they are, we “consider the elements of each claim both in-
 dividually and ‘as an ordered combination’ to determine
 whether the additional elements ‘transform the nature of
 the claim’ into a patent-eligible application.” Id. (quoting
 Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566
U.S. 66, 78–79 (2012)).
                              II
     Tenstreet owns U.S. Patent No. 8,145,575 (the ’575 pa-
 tent), which recites a method for using a peer-to-peer net-
 work to verify the employment history of job applicants,
 particularly for use in the truck driving industry, where
 such verification is required by regulation. Tenstreet
Case: 20-1101      Document: 49    Page: 3    Filed: 10/19/2020




 TENSTREET, LLC   v. DRIVERREACH, LLC                       3



 argues that the ’575 patent claims are patent eligible be-
 cause they provide three advantages over conventional pro-
 cesses for employment verification: (1) a single channel for
 routing transmissions; (2) the ability for job applicants to
 monitor the verification process; and (3) database storage
 of employment history.
      The test for patent-eligible subject matter is not
 whether the claims are advantageous over the previous
 method. Even if the ’575 patent provides advantages over
 manual collection of data, the patent claims no technologi-
 cal improvement beyond the use of a generic computer net-
 work. Accordingly, the district court correctly determined
 that the ’575 patent claims are directed to the abstract idea
 of collecting, organizing, and storing data on a conventional
 computer network, and that the ’575 patent claims recite
 no elements that transform them to patent-eligible appli-
 cations. Tenstreet, LLC v. DriverReach, LLC, 417 F. Supp.
3d 1144, 1148 (S.D. Ind. 2019).
     We have considered the appellant’s remaining argu-
 ments and find them unpersuasive. We conclude that the
 district court correctly determined that the ’575 patent
 claims are directed to patent-ineligible subject matter.
 Thus, we affirm the district court’s decision.
                         AFFIRMED